Citation Nr: 1632687	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  99-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased ratings for residuals of fragment wounds to the left forearm with graft, rated as 30 percent disabling prior to March 19, 1998, and 40 percent disabling since March 19, 1998.

2.  Entitlement to a compensable disability rating for residual scars associated with residuals of fragment wounds to the left forearm with graft.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968, and his decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and an October 2013 rating decision by the VA RO in Huntington, West Virginia.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana. 

The Veteran testified before a Decision Review Officer at a hearing in October 1999.  A transcript of this proceeding has been associated with the electronic record. 

The Board remanded the case for further development in October 2006 and August 2010.

In an April 2012 decision, the Board assigned a 40 percent disability rating for residuals of fragment wounds to the left forearm with graft.  In a May 2012 rating decision implementing that Board decision, a RO assigned an effective date of March 19, 1998, the date of receipt of the claim, for the 40 percent disability rating.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In February 2013, the Court granted a Joint Motion for Remand regarding that part of the Board's decision only to the extent it denied entitlement to a disability rating in excess of 40 percent for residuals of fragment wounds to the left forearm.  The Board did not adjudicate whether an increased rating for residuals of fragment wounds to the left forearm is warranted during the one-year period prior to the date of the claim pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Although the RO in Huntington, West Virginia, considered the residual scars as part of the residuals of fragment wounds to the left forearm with graft, the May 2012 rating decision reflects that the scars have been separately rated.  Therefore, the scars were not part of the issue reviewed by the Board and the Court. 

The October 2013 rating decision, in pertinent part, granted service connection for a total disability rating based on individual unemployability (TDIU) with an effective date of August 28, 2012.  In a March 2014 notice of disagreement, the Veteran's representative contended that an effective date of July 3, 2012 was warranted for the TDIU award.  The Board, in a June 2015 remand, remanded the issue of an earlier effective date for TDIU for the issuance of a statement of the case.  Subsequently, in a January 2016 rating decision, the RO granted an effective date of June 2, 2012 (the day after the Veteran stopped working) for the TDIU award.  As this new effective date is earlier than the date specifically requested by the Veteran's representative, the issue of an earlier effective date for TDIU is no longer before the Board.

The June 2015 Board remand also directed that a statement of the case be issued on the issue of entitlement to a compensable disability rating for residual scars associated with residuals of fragment wounds to the left forearm with graft.  The Veteran subsequently perfected his appeal as to that issue.  

The issue of entitlement to increased ratings for residuals of fragment wounds to the left forearm with graft, rated as 30 percent disabling prior to March 19, 1998, and 40 percent disabling since March 19, 1998, was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the Board's previous remand, the Joint Motion provides that the Board should consider whether a separate compensable rating is warranted for Muscle Group VIII and whether a separate rating is warranted for limitation of motion of the elbow.  A new examination was deemed necessary to determine the extent of involvement in Muscle Groups VII and VIII, any ulnar neuropathy, and any limitation of motion of the left elbow.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Unfortunately, the Board finds that the evidence of record, including the VA examination conducted in February 2016, does not provide an adequate basis for adjudicating the issues on appeal.

As noted by the Veteran's attorney, the February 2016 examination does not provide specific range of motion measurements for the left elbow in comparison with the right elbow.  

An adequate examination assessing the Veteran's left elbow requires that the examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right elbows.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Thus, another examination is required.

The Board also finds that an examination is necessary to properly evaluate whether the Veteran's residual scars associated with residuals of fragment wounds to the left forearm with graft are unstable or painful.

It is necessary that the medical evidence be reviewed by a hand surgeon who will provide an assessment of the manifestations of the service connected residuals of fragment wounds to the left forearm with graft as they specifically relate to Muscle Groups VII and VIII.  The hand surgeon must also provide a detailed assessment of the neurological manifestations of the service connected residuals of fragment wounds to the left forearm with graft, to include ulnar neuropathy, and differentiate such neurological manifestations from those associated with the Veteran's service connected carpal tunnel syndrome of the left wrist.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of any left elbow manifestations of residuals of fragment wounds to the left forearm with graft.  The electronic claims file is to be made available to the examiner to review. 

The examiner is to test the range of elbow motion in active motion, passive motion, weight-bearing and nonweight-bearing, for both the left and right elbows.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

2.  Schedule the Veteran for a VA examination to evaluate his residual scars associated with residuals of fragment wounds to the left forearm with graft.  The electronic claims file is to be made available to the examiner to review.  The examiner should conduct a thorough examination and provide a complete description of the Veteran's scars, to include length, area, and whether they are superficial or deep, linear or non-linear, and whether the Veteran experiences any pain or instability associated with the scars.  

3.  Arrange for a hand surgeon to review the electronic claims file and provide an opinion addressing the manifestations of the service connected residuals of fragment wounds to the left forearm with graft as they specifically relate to Muscle Groups VII and VIII.  The opinion must describe the manifestations of the service connected disability that are associated with each of the noted Muscle Groups.  

The hand surgeon must also provide a detailed assessment of the neurological manifestations of the service connected residuals of fragment wounds to the left forearm with graft, to include any ulnar neuropathy, and differentiate such neurological manifestations from those associated with the Veteran's service connected carpal tunnel syndrome of the left wrist.  The hand surgeon must indicate the level of severity of any neurologic manifestations that are separate from those associated with the carpal tunnel syndrome.  

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




